—In an action to recover damages for personal.injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated December 3, 1999, as denied that branch of their motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants failed to make a prima facie showing that they were not negligent in the happening of the accident. Accordingly, the Supreme Court properly denied that branch of their motion which was for summary judgment dismissing the complaint (see, Coley v Michelin Tire Corp., 99 AD2d 795). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.